Ceased Lise O67d4aiGG Ooeeoneht’ to FraedPeitt4780 Paggeli0bF2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

Plaintiff

Vv. Civil Action No. 15-10734-NMG
$16,037.90 IN UNITED STATES CURRENCY
SEIZED ON OCTOBER 15, 2014, FROM BANK.
OF AMERICA ACCOUNT, # XXXXXKXKXX4100
HELD IN NAME OF DBA NEW FAMILY 88
SUPERMARKET; $53,791.09 IN UNITED
STATES CURRENCY SEIZED ON OCTOBER
15, 2014, FROM TD BANK ACCOUNT
#XXXXXX6574 HELD IN NAME OF NEW
FAMILY 88 SUPERMARKET; AND $5,700 IN
UNITED STATES CURRENCY SEIZED ON
OCTOBER 15, 2014, FROM NEW FAMILY 88
SUPERMARKET, 877-883 MAIN STREET,
WORCESTER, MASSACHUSETTS,

Defendants,

Nem? Nemes” ewe “ewe “oem” “Nene” Smee” “ene Nene? Nome” Nene “ee” “eee” Nee” Nee” Ne” Nee” ee” ee”

MOTION FOR FINAL JUDGMENT AND ORDER OF FORFEITURE

 

The United States of America, by its attorney Andrew E. Lelling, United States Attorney
for the District of Massachusetts, hereby moves that this Court endorse the proposed Final
Judgment and Order of Forfeiture submitted herewith, ordering the forfeiture to the United States
of the following in rem defendant properties:

(a) $16,037.90 in United States currency, seized on October 15, 2014, from Bank of

America account #XXXXXXXX4100 held in name of DBA New Family 88

Supermarket;

(b) $53,791.09 in United States currency, seized on October 15, 2014, from TD Bank
account #XXXXXX6574 held in name of New Family 88 Supermarket; and

(c) $5,700 in United States currency, seized on October 15, 2014, from New Family
88 Supermarket, 877-883 Main Street, Worcester, Massachusetts

(collectively, the “Subject Accounts”).
In support of this Motion, the Government states that on October 31, 2019, the United

States filed a Motion for Order to Show Cause Why Claimant’s Claim/Answer Should Not be

Wel owed Suggs USDT 2/14/20
Cased A226 Fas OSGHOMRBAY 70 THREP CEA RG Pb ro

Dismissed and Request for Notice of Default (Docket No. 67), and on January 8, 2020, this
Court allowed the United States’ request and issued a Notice of Default (Docket No. 69).
Default was entered against Liangdong Lu, and all other persons claiming an interest in the
Subject Accounts, pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, for failure to
plead or otherwise defend in the instant in rem civil forfeiture action.

WHEREFORE, the United States of America requests that this Court enter a Final

Judgment and Order of Forfeiture, forfeiting the Subject Accounts. A proposed Order is

submitted herewith.

Respectfully submitted,

ANDREW E. LELLING
United States Attorney,

By:  (/s/Carol E. Head

CAROL E. HEAD, B.B.O. #652170
Assistant United States Attorney
United States Attorney’s Office
1 Courthouse Way, Suite 9200
Boston, MA 02210
(617) 748-3100

Date: January 14, 2020 Carol. Head@usdoj.gov

CERTIFICATE OF SERVICE

I hereby certify that the Motion for Final Judgment and Order of Forfeiture, as well as the
proposed Final Judgment and Order of Forfeiture were filed through the Electronic Court Filing
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing. The document will also be sent, via Federal Express and Certified Mail, to
the pro se Claimant, Liangdong Lu, at his last known address of 319 Wildwood Avenue,
Worcester, Massachusetts 01603.

/s/ Carol E. Head
Carol E. Head
Date: January 14, 2020 Assistant United States Attorney
